12/18/2018                                  Kootenai County candidates differ on proper role of sheriff | The Spokesman-Review

     Menu
                Case 3:18-cr-00356-S
                            Search
                                     Document 45-2 Filed 12/19/18
                                           News             Sports
                                                                                                   Page 1 of 8 AEPageID 208      Weather




                                                       Washington    Idaho   Business    Health



   NEWS > IDAHO

   Kootenai County candidates differ on proper role of sheriff
   Sun., May 8, 2016, 4 a.m.




   Kootenai County Sheriff Ben Wolfinger (Courtesy photo)



   By Scott Maben
   scottm@spokesman.com
   (509) 459-5528




   The race for sheriff of Kootenai County has gone well beyond a debate over patrol staffing, deputy pay and jail
   crowding.

   In the May 17 Republican primary election, Rathdrum attorney John Green is challenging Sheriff Ben
   Wolfinger’s ideological view on the role of sheriff.

   Green, who spent about 10 years as a Texas peace officer, is part of the Constitutional Sheriffs and Peace
   Officers Association, which claims the federal government overreaches on issues concerning taxes, land
   management and gun rights, and that sheriffs have the power to resist federal laws and arrest federal officials

http://www.spokesman.com/stories/2016/may/08/challenger-in-kootenai-county-race-takes-on-wolfin/                                       1/8
12/18/2018                                  Kootenai County candidates differ on proper role of sheriff | The Spokesman-Review
             Case
   they believe     3:18-cr-00356-S
                are violating            Document 45-2 Filed 12/19/18
                              the Constitution.                                                    Page 2 of 8 PageID 209

   Rancher Cliven Bundy’s armed showdown with the U.S. Bureau of Land Management in Nevada and this year’s
   armed occupation of the Malheur National Wildlife Refuge headquarters in Oregon are two instances when the
   local sheriffs should have intervened, he said.

   “It’s no secret I have no respect for the federal government,” said Green, who is endorsed by Constitutional
   Sheriffs founder Richard Mack, a former sheriff in Arizona. “They’ve way out-stepped their bounds across the
   country.”

   He and Wolfinger disagree on much, including a recent change in Idaho’s law on concealed weapons permits
   and how best to deploy the resources of the 305-employee Sheriff’s Office. They even have different takes on
   facial hair on the job.

   Green also ran four years ago and finished third in the three-way primary. Wolfinger, a 33-year veteran of the
   department, easily won the 2012 general election and took the reins from retiring Sheriff Rocky Watson.

   At a recent candidates forum, Green asked the audience, “Do we want to go back to 1940s Germany? In a lot of
   ways our country is headed that way.”

   He later explained he was referring to the notion that the sheriff must enforce the law no matter what.

   “My position is the Legislature specifically put the sheriff’s responsibilities in place so that he can make sure he
   even gets to police the law, and if it violates either the state or federal constitution, it’s his job to stand in the
   breach and say no,” Green said.

   When Wolfinger hears Green talk about the need to “restore the constitutional principles of federalism to the
   office of sheriff,” he says it’s time for a civics lesson. It’s misleading to tell voters there’s a federal mandate for
   what a sheriff is, Wolfinger said.

   “If you read the U.S. Constitution, I challenge anybody to show me where the word sheriff appears. It’s not
   there,” he said. “Sheriffs are established by state constitutions or state laws. … The authority to be the sheriff
   comes from the Idaho Constitution. But what the sheriff does is set by the Idaho Legislature. That’s just the
   bottom line.”

   Wolfinger said he understands the frustration and distrust driving the backlash against federal law
   enforcement actions. The Western States Sheriffs’ Association – he serves on its board – is working to delineate
   authority and jurisdiction with agencies such as the U.S. Forest Service and BLM to prevent conflicts such as
   the Bundy confrontation, he said.

   “We recognize the angst and the job of sheriff in the local law enforcement realm. We’re trying to make it
   happen in a proper way, not by revolt,” he said.

   Green said he fully supports federal law enforcement agencies when they operate within the limits of their
   authority and jurisdiction. He also said, “The government’s not our boss, and we need to take that mind-set to
   the street with us when we’re working with the public.”

   Wolfinger regularly speaks of doing his job with the heart of a servant, a refrain he encourages all his
   employees to embrace. He recalls the deputy who prayed with a cancer victim he had pulled over, and another
   who drove a night-blind elderly woman home and went back to the store to fetch her milk.
http://www.spokesman.com/stories/2016/may/08/challenger-in-kootenai-county-race-takes-on-wolfin/                                 2/8
12/18/2018                                  Kootenai County candidates differ on proper role of sheriff | The Spokesman-Review
             Case
   “That’s good    3:18-cr-00356-S
                public service,” he said.Document 45-2 Filed 12/19/18                              Page 3 of 8 PageID 210

   Strong views,
   morale boosters
   Most of Green’s stint wearing a badge was with the Harris County Sheriff’s Department in Houston in the
   1970s and ’80s. He’s a licensed lawyer in Washington and Texas, and he classifies himself as a traditional
   conservative Republican in favor of smaller government, lower taxes and individual responsibility.

   In a recent interview, Green shared his views on some divisive legal and political issues.

   January’s fatal shooting by Oregon state troopers of Robert “LaVoy” Finicum, a Bundy supporter who joined
   the Malheur refuge protest, was not justified, he said. Officers in encounters like that must consider a subject’s
   state of mind before they pull the trigger.

   It’s inappropriate to comment on any investigation before it’s complete, Wolfinger said. “He wasn’t there; he
   doesn’t have firsthand knowledge,” he said.

   Green said “Islam to me is not a religion, it’s a political ideology,” and that if Islam were to become “the
   prominent force” in the U.S., the nation would be subjected to atrocities such as those seen in other parts of the
   world.

   He also said Kootenai County got a “bad rap” from the “white supremacist thing” – the presence of a violent
   Aryan Nations group in the 1980s and 1990s.

   “I think that was way overblown,” he said. “People in Kootenai County are generally good people overall, and I
   think that’s why this is such a safe place to live.”

   Wolfinger touts his experience and knowledge, and said he strives to be visible throughout the county and
   listen to the concerns of residents.

   “It’s not unusual to see me in Bayview or Harrison or Worley,” he said. “I get out and talk to the community
   members, talk to city councils or business people.”

   He was part of the team that brought the Northern Idaho Crisis Center to Coeur d’Alene for mental health
   services.

   “We’ve needed it here for so long. We have one of the highest suicide rates in the state,” he said.

   “They’re getting the help they need, getting connected to services, and not committing crimes and ending up in
   jail on some minor crime when they really shouldn’t be in jail.”

   Department morale is up, the sheriff said, in part from little changes, such as allowing deputies to buy uniform
   ball caps and their own green jumpsuits.

   “The guys tell me they’re super comfortable,” he said. “It didn’t cost us much or anything at all, and it made a
   big difference for the troops.”

   He also has loosened the appearance code to allow civilian employees and nonuniformed officers to grow a
   beard or mustache.

http://www.spokesman.com/stories/2016/may/08/challenger-in-kootenai-county-race-takes-on-wolfin/                                 3/8
12/18/2018                                  Kootenai County candidates differ on proper role of sheriff | The Spokesman-Review

   Green saidCase  3:18-cr-00356-S
              he isn’t sure he’d keep hisDocument     45-2sheriff.
                                          beard if elected  Filed“I’m
                                                                   12/19/18
                                                                       going to Page
                                                                                let the4citizens
                                                                                         of 8 PageID     211County
                                                                                                 of Kootenai
   decide whether I shave or not.”

   Concealed carry controversy
   When the Idaho Legislature took up a bill this year to get rid of the required permit for carrying a concealed
   gun inside city limits, Wolfinger called the legislation confusing and poorly written.

   Lawmakers passed the bill and Gov. Butch Otter signed it, and it takes effect July 1. It specifies that people who
   aren’t legally qualified to carry a gun, for reasons including severe mental illness, drug use and felony
   convictions, can’t take advantage of the new law, but unlike the state’s current permit system, there are no
   background checks to determine that.

   The change will make it harder for officers to screen anyone carrying a concealed gun to determine if that
   person legally may possess a gun, the sheriff said. It’s a matter of officer safety, he said.

   “It’s North Idaho. Everybody’s got a gun. It’s just part of life,” said Wolfinger, adding that he has no concerns
   with responsible gun owners.

   “I worry about the meth addicts with the guns, I worry about the people with mental illnesses with the guns,
   whether they stole them out of cars or people’s homes,” he said.

   Society has become much more violent in the course of his career, Wolfinger said. He has known three North
   Idaho police officers shot and killed in that time, including Coeur d’Alene police Sgt. Greg Moore one year ago.

   “If people are going to shoot at the cops, who else are they going to shoot at, who else are they going to rob or
   try to intimidate?” he asked.

   The change in state law also eliminates a gun safety training requirement for concealed carry permits.

   “What it’s done is taken away the ability for the sheriff to require some sort of firearms safety training,” which
   is needed for inexperienced, untrained or irresponsible gun owners, Wolfinger said.

   Green said he agrees with the move to eliminate the concealed carry permit, saying it infringes on the right to
   bear arms.

   “I don’t think that we should have to prescreen our law-abiding citizens before they can exercise a right,” he
   said. “… Arbitrary checks just to make sure someone’s qualified is contrary to the purpose of the Second
   Amendment.”

   Green said he agrees with bans on firearms in courthouses, but he’s not sure it makes sense to prohibit guns
   anywhere else, including on school grounds.

   “I don’t know who that helps,” he said. “This whole notion of no-gun zones helps criminals and mentally ill
   people that (say) there’s a ripe target.”
   PUBLISHED: MAY 8, 2016, 4 A.M.


   Tags: 2016 Idaho election, Ben Wolfinger, idaho, John Green, Kootenai County Sheriff, public safety




   Subscribe to the Morning Review newsletter
http://www.spokesman.com/stories/2016/may/08/challenger-in-kootenai-county-race-takes-on-wolfin/                                 4/8
12/18/2018                                  Kootenai County candidates differ on proper role of sheriff | The Spokesman-Review
            Case
   Get the day’s top3:18-cr-00356-S
                     headlines deliveredDocument    45-2
                                         to your inbox    Filed
                                                       every    12/19/18
                                                             morning        Page 5toofour
                                                                     by subscribing    8 newsletter
                                                                                          PageID 212
   Email address                    Subscribe




                                    Subscribe and login to the Spokesman-Review to read and comment on this story



   More like this
   TUE 17 MAY 2016
   Wolfinger fends off challenge for Kootenai County sheriff
   TUE 28 JUN 2016
   Here’s who can carry a concealed gun in Idaho starting Friday
   THU 03 MAY 2012
   Six vie for the job of sheriff
   TUE 22 MAR 2011
   Kootenai County sheriff won’t seek re-election
   SUN 08 MAY 2016
   Kootenai County sheriff’s candidates debate need for larger jail


   This Week's Circulars




        Hover for Circular                   Hover for Circular                   Hover for Circular                    Hover for Circular


     Top stories in Idaho




http://www.spokesman.com/stories/2016/may/08/challenger-in-kootenai-county-race-takes-on-wolfin/                                             5/8
12/18/2018                                   Kootenai County candidates differ on proper role of sheriff | The Spokesman-Review
                 Case 3:18-cr-00356-S Document 45-2 Filed 12/19/18                                  Page 6 of 8 PageID 213




     NEWS > IDAHO
     Mass stabbing suspect flew under the radar in Memphis. Then, he came to Boise.
     1:27 p.m.

     Grad student’s research ruins potatoes to find fungus fix …
     Idaho test reactor is pivotal in US nuclear power strategy …
     3-year-old girl killed after being hit by truck in Boise …
     Campfire Couture opens in downtown Sandpoint …
     Bonner County election officials discover 396 uncounted ballots from November election …




   Most read stories
   Gonzaga President Thayne McCulloh responds to report on Jesuits sending abusive priests to live next …
   Jesuits sent abusive priests to retire on Gonzaga’s campus …
   Spokane Valley development has neighbors frustrated about traffic …
   Spokane City Council wants other cities to help pay for homeless services …
   Letter from Gonzaga President Thayne McCulloh regarding report on Jesuit sex abuse …




     Latest headlines
     Grip on Sports: With only a week to go, maybe it's time to start doing your Christmas shopping
     Grip on Sports: Seahawks' bad loss in Santa Clara may not keep them from the playoffs but shows some of their real deficiencies
     Grip on Sports: Eastern's latest trip to the FCS title game had to deal with a couple of detours
     Short on cash? Charities value your time, too.
     Gifting generosity: Several tricks help kids learn the spirit of the season




http://www.spokesman.com/stories/2016/may/08/challenger-in-kootenai-county-race-takes-on-wolfin/                                       6/8
12/18/2018                                  Kootenai County candidates differ on proper role of sheriff | The Spokesman-Review

     ShortCase
           on cash?     Charities
               3:18-cr-00356-S    value45-2
                               Document yourFiled
                                             time,   too.
                                                  12/19/18                                                             Page 7 of 8 PageID 214
     It's the season of giving. And while your generosity knows no bounds, your budget does.                                                sponsored




                                                        Quiz: 2 points


                                                        Rep. Cathy McMorris Rodgers
                                                        graduated from which
                                                        college?
                                                           Midwestern Baptist College

                                                           Bob Jones University

                                                           White eld College of the Bible

                                                           Pensacola Christian College

                                                        powered by

                                                        You have 0 points

                                                        Earn 1000 more points to receive a
                                                                                             Restrictions apply, see
                                                        $10 Amazon gift card.                 amazon.com/gc-legal




   Follow us elsewhere:
      Facebook
      Twitter
      Newsletter




   Subscribe
   Print edition home delivery
   Newspaper Routes Available


http://www.spokesman.com/stories/2016/may/08/challenger-in-kootenai-county-race-takes-on-wolfin/                                                        7/8
12/18/2018                                      Kootenai County candidates differ on proper role of sheriff | The Spokesman-Review

   Help          Case 3:18-cr-00356-S Document 45-2 Filed 12/19/18                                                 Page 8 of 8 PageID 215
   Customer Service
   Sitemap
   Directory
   Subscriber Services
   Sitemap


   User
   Log in/Register




   Classifieds
   Classifieds
   Advertising
   Obituaries


   More
   Masthead
   Staff
   Cowles Jobs
   Archives/Research
   Buy photo reprints
   Jumble
   Crossword
   Horoscopes




   Contact Us
   Downtown Spokane
   999 W Riverside Ave
   Spokane, Wa 99201

   Mailing Address
   P.O. Box 2160
   Spokane, WA 99210

   Main switchboard:
   (509) 459-5000

   Customer service:
   (509) 747-4422

   Newsroom:
   (509) 459-5400
   (800) 789-0029



                            © Copyright 2018, The Spokesman-Review | Community Guidelines | Terms of Service | Privacy Policy | Copyright Policy




 © Copyright 2016,The Spokesman-Review



http://www.spokesman.com/stories/2016/may/08/challenger-in-kootenai-county-race-takes-on-wolfin/                                                   8/8
